DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 Response to Amendment
4.	In response to the amendment received on 8/15/2022:
Claims 1-7, 9-34, 59, and 64-65 are pending in the current application.  Claim 1 has been amended, Claims 8, 35-58, and 60-63 are cancelled, Claims 34 and 59 stand withdrawn, and Claims 64-65 are newly added.
The cores of the previous prior art-based rejections have been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Objections
5.	Claims 9 and 11 are objected to because of the following informalities:  Claim 9 depends on cancelled Claim 8.  To advance prosecution, Claims 9 and 11 will be interpreted as being dependent upon Claim 1, since the subject matter of Claim 8 was moved into Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 64 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter of Claims 64 and 65 do not appear to be described in the instant disclosure as filed.  Applicant points out in the response filed 8/15/2022 that the new claims are supported by Fig 2 and paras 0038-0039 of the instant disclosure, but it is not clear how the instant disclosure supports e.g. “efficient path for electrical communication with the first of the at least two posts before the electrical communication occurs between the first electrode and the second side of the first heat transfer bar” and “the first of the at least two contacts reduces the electric communication between a portion of the first heat transfer bar… and the second side of the first heat transfer bar”. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 64 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “efficient” in claim 64 is a relative term which renders the claim indefinite. The term “efficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 65 is rejected as being dependent upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


8.	Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites that “the can provides a primary path for heat transfer from the cell”, which is a broader limitation than what is recited in Claim 1.  Claim 1 recites that the can provides “the” primary path for heat transfer from the cell.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
9.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
10.	Claim 1 recites that the can provides “the” primary path for heat transfer from the cell.  It is the position of the Office that the skilled artisan would understand that “the” primary path does not lack antecedent basis because “the” primary path of heat transfer is the main path or majority path of heat transfer.
Claim Rejections - 35 USC § 103
11.	Claims 1-7, 9-11, 13-14, 17-20, 22-24, 26-33, and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr US PG Publication 2012/0125447 in view of Meehan US PG Publication 2012/0034499 as evidenced by https://www.digikey.com/catalog/en/partgroup/tgard-200-series/40661#:~:text=Tgard%E2%84%A2%20200%20is%20a,200%20is%20tough%20and%20strong  (hereinafter “TGard NPL”) (Claim 11), https://docs.rs-online.com/6372/0900766b8106e642.pdf (hereinafter Sil-Pad K10 NPL) (Claim 11), and https://www.celanese.com/products/coolpoly-thermal-conductivity-plastics  (hereinafter “CoolPoly NPL”) (Claim 17).
Regarding Claim 1-4 and 19, Fuhr discloses a battery comprising a case, the case comprising a can (housing) 26 having an attached lid (cover) 30, the enclosed battery cells (cell elements) 24 connected in series or in parallel each comprising first and second electrodes (an anode electrode and a cathode electrode, Fig. 3A) being exposed from an exterior layer of polymeric material of the cell (polymeric pouch/layer is open on the top side to expose anode and cathode electrode, but is sealed around the sides and bottom with a permeability barrier, para 0056, 0061, Fig. 3A, to protect the cell against water), wherein the case encloses the cell, and further comprises at least two posts (positive and negative connections) 144/146 exposed from the case, at least two contacts (bus bars) 148 enclosed by the case, where a first of the at least two posts is in electrical communication with a first of the at least two contacts 148 and a second of the at least two posts 144/146 is in electrical communication with a second of the at least two contacts 148 (para 0058) (see Figs. 1-6; paras 0038-0039, 0044, 0056-0058, 0060-0061).  
Fuhr does not specifically disclose at least a first heat transfer bar in electrical and thermal communication with the first electrode and the first of the at least two contacts, where the first heat transfer bar comprises a first side that is thermally and electrically conductive and a second side that is thermally but not electrically conductive, and wherein the second side of the first heat transfer bar contacts at least one inner side of the can and the can provides the primary path for heat transfer from the cell.  However, in the same field of endeavor of battery packs/modules, Meehan discloses a battery including a parallel heat transfer system, the battery comprising a case comprising a can (battery housing) 102 formed from thermally conductive walls 104, a cell 110 having first and second electrodes exposed from an exterior layer of material (the prismatic cell casing), the at least two electrodes comprising an anode electrode 114 and a cathode electrode 112, where the case encloses the cell, at  least two contacts (thermal cell straps) 150/160 (considered contacts since they are electrically conductive connectors forming electrical contact/connection between cells) enclosed by the case, at least a first heat transfer bar (wall link) 152 in electrical and thermal communication with the first electrode and the first of the at least two contacts 150 (Fig. 2), where the first heat transfer bar comprises a first side 154 (formed of copper, a solid conductive metal, meeting Claims 2-4) that is thermally and electrically conductive (and a second side 156 (or 158) that is thermally but not electrically conductive (156 and 158 are electrical insulators, paras 0022-0024), and where the second side 156/158 of the first heat transfer bar 152 contacts at least inner side of the can 102 via wall 104 and the can (via its walls 104) provides the primary path for heat transfer from the cell  (meeting Claim 19) (see at least Figs 1-6; paras 0017-0029).  Meehan teaches that this method of maintaining appropriate battery cell temperatures solves a need for improvement over other cooling methods that require significant space between cells and the use of, e.g., circulating liquid coolants requires ancillary equipment with a service life that is much lower than that of the battery itself (see para 0003) and so an improved process includes using connecting parts between battery cells in a pack as thermal transfer elements that can transfer heat from cells directly to the exterior of the battery housing via the housing wall and results in lower cell temperatures, improved cell performance, and potentially extended cell life without increasing the size of the cell (para 0005, 0017). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the battery module of Fuhr a first heat transfer bar in electrical and thermal communication with the first electrode and the first of the at least two contacts, where the first heat transfer bar comprises a first side that is thermally and electrically conductive and a second side that is thermally but not electrically conductive, and wherein the second side of the first heat transfer bar contacts at least one inner side of the can and the can provides the primary path for heat transfer from the cell because Meehan teaches that this combination of features in a battery pack is an improvement over other battery cooling system since other systems can require significant space between cells and the use of, e.g., circulating liquid coolants requires ancillary equipment with a service life that is much lower than that of the battery itself, and results in lower cell temperatures, improved cell performance, and potentially extended cell life without increasing the size of the cell.  
Regarding Claim 5, Fuhr modified by Meehan does not specifically disclose where the first side of the first heat transfer bar contacts the first electrode through ultrasonic welding or with an interference fit.  However, Fuhr teaches that battery cells are connected to one another via the connective elements by ultrasonic welding (para 0057) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the mechanical connection between the electrodes and heat transfer bar of Fuhr modified by Meehan via ultrasonic welding because Fuhr teaches that this is a method to make such a connection and applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 6 and 7, Fuhr modified by Meehan teaches that the first heat transfer bar physically (but indirectly) contacts at least 60% of the longitudinal length of the first electrode via contact 150 (since 150 extends over the entire length of the electrodes, Fig. 1) but does not teach that the first heat transfer bar physically contacts at least 70% of the lateral width of the first electrode or that the first of the at least two contacts engages less than 30% of a longitudinal length of the first side of the first heat transfer bar.  However, it would have been obvious to form the first heat transfer bar in any shape that further improves physical contact, such as providing physical contact with at least 70% of the lateral width of the first electrode or engaging less than 30% of the longitudinal length of the first side of the first heat transfer bar for most efficient heat transfer or for optimized heat transfer while maintaining small-sized components and providing space for all of the needed parts, since this would require a mere change of shape and a change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding Claim 9, Fuhr modified by Meehan does not specifically recite that the second side of the first heat transfer bar 156/158 providing a first interfacing face that interfaces with the at least one inner side 104 of the can 102 includes a geometric pattern providing said first interfacing face that interfaces with the at least one inner side of the can.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a geometric pattern to the second side of the heat transfer bar of Furh and Meehan providing a first interfacing face that interfaces with the at least one inner side of the can in order to form a secure interface between the two surfaces since this would require only a change in shape.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding Claim 26-32, since Meehan (and therefore Fuhr modified by Meehan) discloses multiple heat transfer bars connecting different battery cells through first and second electrodes (e.g. a first electrode of a cell connects in series to a second electrode of an adjacent cell), the same rejections laid out above (directed to further limiting the first heat transfer bar) apply to Claims 26 and 28-32 and the previous rejections are incorporated herein in their entireties.  
Regarding Claims 10 and 33, the first interfacing face of Fuhr modified by Meehan thermally contacts at least 60% of an interior longitudinal length of the at least one inner side 104 of the can 102 since it is necessarily in thermal contact with the entire length of the can.  It would further be obvious to increase the length of the second side of the first heat transfer bar to be in direct physical contact with at least 60% of an interior longitudinal length of the inner side of the can in order to provide more efficient cooling by increasing physical contact between the cited elements since a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 11, the thermally conductive but electrically insulative material of Fuhr and Meehan is, e.g. Tgard 200 material, which is a dielectric material (it has high dielectric strength, see evidentiary NPL “Tgard”) or Sil-Pad K-10 (see evidentiary NPL “Sil-Pad NPL”) (see para 0022 of Meehan).  
Regarding Claims 13 and 14, Fuhr discloses a seal between the can and the lid since electrolyte is injected through the cover 30 via openings 34, which are then sealed in order to seal electrolyte within each compartment 29 (Fig. 3; para 0043) and the skilled artisan would expect that the seal would necessarily exclude moisture from reaching the cell enclosed by the case since the seal excludes moisture (electrolyte) from leaving the case.  Further, the case (including can and lid) has all portions covered in a permeability barrier (para 0044) which prevents moisture from entering the case.  
Regarding Claim 17, Meehan discloses that the can 102 comprises wall 104 that is formed from a thermally conductive material that is not electrically conductive (para 0027) (see evidentiary reference “CoolPoly NPL” which explains that CoolPoly polymers are thermally conductive and electrically isolating).
Regarding Claim 18, Meehan discloses that the can 102 comprises wall 104 that is formed from a aluminum (para 0027).
Regarding Claim 20, Fuhr modified by Meehan describes passive heat transfer from the cell to the exterior of the can, but does not specifically describe how much of the heat transferred from the cell is passively transferred to exterior surfaces of the can. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to transfer as much heat passively as possible to the exterior of the can in order to best cool the battery cells since “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding Claim 22, Fuhr discloses the use of a cooling plate 360 which indirectly cools the battery cells (necessarily through the polymer material of the cell) (para 0064, Figs 7-7A).  In the combined invention of Fuhr modified by Meehan, the ability of the thermal sink wall to cool the adjacent battery cells would necessarily provide secondary cooling.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding Claim 23, the posts 144/146 of Fuhr would necessarily be electrically insulated from the lid because the lid is formed from electrically insulative materials (para 0044).
Regarding Claim 24, the lid of Fuhr modified by Meehan would comprises a relatively poor thermally conductive material in relation to the can since the lid can be formed from e.g. polypropylene  or polyethylene while the can of modified Fuhr is formed from a thermally conductive material since it is a heat sink. 
Regarding Claims 64 and 65, Fuhr modified by Meehan discloses the claimed structure and while they do not specifically recite wherein the first of the at least two contacts in electrical and thermal communication with the at least first heat transfer bar provides an efficient path for electrical communication with the first of the at least two posts before electrical communication occurs between he first electrode and the second side of the first heat transfer bar or wherein during use of the battery the first of the at least two contacts reduces the electrical communication between a portion of the first heat transfer bar contacting the first of the at least two contacts and the second side of the first heat transfer bar, these limitations are seen as intended uses of which the prior art is capable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
	The contact 150 of Meehan is in electrical and thermal communication with the at least a first heat transfer bar 152, and the skilled artisan would understand that because in Fuhr, the contacts are also integrated with the posts, and a direct path is established, which would allow for electrical communication to occur to the posts faster than with the second side of the heat transfer bar, which has electrical insulation properties. Further, the first of the at least two contacts 150 would reduce (through inherent resistivity) electrical communication between a portion of the first heat transfer bar contacting the first of the at least two contacts and the second side of the first heat transfer bar.  
12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr US PG Publication 2012/0125447 in view of Meehan US PG Publication 2012/0034499, as applied to Claim 1, and further in view of https://docs.rs-online.com/6372/0900766b8106e642.pdf  (hereinafter “Sil-Pad NPL”).
Regarding Claim 12, Fuhr modified by Meehan discloses the claimed battery as described in the rejection of Claim 1, which is incorporated herein in its entirety. Meehan teaches the use of Sil-Pad as the dielectric material, which serves the same purpose as alumina (“Sil-Pad NPL”), and so the skilled artisan would have found it obvious to substitute alumina, an anodizing material, for Sil-Pad, since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
9.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr US PG Publication 2012/0125447 in view of Meehan US PG Publication 2012/0034499, as applied to Claim 1, and further in view of Poscharnig US PG Publication 2019/0312238.
Regarding Claim 15-16, Fuhr modified by Meehan discloses the claimed battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Fuhr modified by Meehan fails to specifically disclose wherein the case comprises at least one temperature sensor.  However, in the same field of endeavor of temperature control of battery packs/modules, Poscharnig discloses wherein a battery module casing has a foam gasket between the cover 33 and the housing frame 32 of the housing 30 to ensure reliable sealing of the inner space of the housing (paras 0073-0080).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a foam gasket between the can and the lid of Fuhr modified by Meehan because Poscharnig teaches that this ensures reliable sealing of the inner space of the housing.  The skilled artisan would expect a foam gasket seal to necessarily impede any potential thermal communication between the can and the lid since foam materials are known to be thermally insulating. 
13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr US PG Publication 2012/0125447 in view of Meehan US PG Publication 2012/0034499, as applied to Claim 1, and further in view of Tian US PG Publication 2019/0173138.
Regarding Claim 21, Fuhr modified by Meehan discloses the claimed battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Fuhr modified by Meehan fails to specifically disclose wherein the case comprises at least one temperature sensor.  However, in the same field of endeavor of temperature control of battery packs/modules, Tian discloses wherein a battery module casing has a lid that includes a visual display that includes a temperature sensor to indicate temperature inside the battery module for the benefit of the user (para 0039, Fig. 1).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include an information display on the battery housing cover/lid of Fuhr modified by Meehan and to include a temperature sensor with the display that allows the battery temperature to be displayed and monitored by the user since Tian teaches this is a useful feature for the user, and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Response to Arguments
14.	Applicant's arguments filed 8/15/2022 are directed to the previous rejection and thus are moot in light of the new rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729